IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36807

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 353
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 10, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
FRANK WILLIAM SUTTON,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for aggravated battery with a deadly weapon
       enhancement, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge, GUTIERREZ, Judge
                                  and MELANSON, Judge

PER CURIAM
       Frank William Sutton was convicted of aggravated battery with a deadly weapon
enhancement, Idaho Code §§ 18-903(a), 18-907(a); 19-2520. The district court imposed a
unified sentence of fifteen years, with a minimum period of confinement of three years. Sutton
appeals, contending that the sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Sutton’s judgment of conviction and sentence are affirmed.




                                                   2